Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed 1/27/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited document numbers, dates and names are not legible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the recitation of “closing the switch in the absence of detecting the open circuit state” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification was reviewed, including page 9, para 5-6, and no disclosure for closing the switch in the absence of detecting the open circuit state was found.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not definite what is meant by “closing the switch in the absence of detecting the open circuit state” as recited by claim 1. As best understood, the recitation of “closing the switch in the absence of detecting the open circuit state” is interpreted as closing the switch when there is a closed circuit state. 
It is also not definite how to interpret the recitation of, “in response to the detecting of the open circuit state, opening the switch to discontinue supplying the error signal to the current regulator, and closing the switch in the absence of detecting the open circuit state.” In particular, it is not definite how closing the switch in the absence of detecting the open circuit state is in response to the detecting of the open circuit state.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
US 20080296276 A1 to Schartner et al. (“Schartner”) in view of US 20060076330 A1 to Beistle et al. (“Beistle”).
Schartner discloses:
Regarding claim 1, as best understood: 
receiving an output voltage of the power supply (e.g., para 24 discloses: voltage sensor 45 monitors the voltage at the output terminals 14, 16) (e.g., Fig. 1-4 and para 22-27); 
generating an error signal derived from the output voltage (e.g., para 24 discloses: controller 44 communicates with a DAC 46 to communicate an output current command that, during normal operation, passes through a summer 48 to act as an output current reference for a current error amplifier 50.  The current error amplifier 50 receives the output current reference and compares it to feedback from the current sensor 42 to determine a current error) (e.g., Fig. 1-4 and para 22-27); 
supplying the error signal via a switch to the current regulator for adjusting a reference current supplied to the power supply (e.g., para 24 discloses: current error signal is provided to the controller/drive 32 to generate gating pulses that cause the inverter 30 to switch at a switching frequency necessary to deliver a current to the welding torch 18 having the characteristics designated by the output current command) (e.g., Fig. 1-4 and para 22-27); 
detecting, by an open circuit detector, an open circuit state is present at the arc welding apparatus (e.g., para 26 discloses: controller 44 determines that an open-circuit condition is occurring)(e.g., Fig. 1-4 and para 26-27 and 32-36); and 
in response to the detecting of the open circuit state, opening the switch to discontinue supplying the error signal to the current regulator (e.g., para 32 discloses: If an arc start condition is not defected 122, the open-circuit condition has continued and the switch remains closed until an arc start condition is detected 124 at the output terminals of the power supply.  The welding process controller is then re-enabled 125 and the switch is opened 126 to prevent the voltage error amplifier of FIG. 1 from affecting control of the initiated welding-type process) (e.g., Fig. 1-4 and para 26-27 and 32-36); and
Regarding claim 2, as best understood:
receiving, at the open circuit detector, the output voltage of the power supply (e.g., Fig. 1-4 and para 22-27 and 32-36); 
comparing the output voltage with a predetermined voltage threshold above which the open circuit state is present (e.g., Fig. 1-4 and para 22-27 and 32-36); and 
detecting the open circuit state based on a result of the comparing (e.g., Fig. 1-4 and para 22-27 and 32-36).
Schartner does not explicitly disclose during an on-going welding process powered by the power supply: closing the switch in the absence of detecting the open circuit state (as recited in claim 1).
However, Beistle discloses:
Regarding claim 1, as best understood: 
during an on-going welding process powered by the power supply: closing the switch in the absence of detecting the open circuit state (e.g., Fig. 2 and para 21, which discloses the controller causes the contactor switch to close thereby closing the circuit between torch 46 and power conditioner 36 such that the switch is closed in the absence of detecting the open circuit state, as best understood).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Schartner as suggested and taught by Beistle in order to provide a welder capable of providing arc creation parameters for a short period of time to facilitate quick and repeatable arc formation between an electrode and a workpiece.

Claims 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schartner in view of Beistle and further in view of US 20090103335 A1 to Nakamura (“Nakamura”).
Schartner in view of Beistle discloses substantially all of the features of the claimed invention as set forth above.  
Schartner also discloses:
Regarding claim 4, as best understood: generating, by the current regulator, a current signal based on the error signal (e.g., Fig. 1-4 and para 22-27 and 32-36).
Schartner in view of Beistle does not explicitly disclose the error signal is generated by calculating a difference between the output voltage and a reference voltage (as recited in claim 3) or generating, by a ramp generator, a current ramp during a short circuit phase at the arc welding apparatus (as recited in claim 4).
However, Nakamura discloses:
Regarding claim 3, as best understood: the error signal is generated by calculating a difference between the output voltage and a reference voltage (e.g., para 48);
Regarding claim 4, as best understood: 
generating, by a ramp generator, a current ramp during a short circuit phase at the arc welding apparatus (e.g., para 67-81, 102, 103, 109, 110, 115); and
summing the current signal and the current ramp to generate the reference current supplied to the power supply (e.g., para 67-81, 102, 103, 109, 110, 115); and
Regarding claim 5, as best understood: 
receiving, at a short circuit detector, the output voltage of the power supply (e.g., para 60, 84-86, 102, 107); 
comparing, by the short circuit detector, the output voltage with a threshold value, wherein the threshold value depends on the reference current (e.g., para 60, 84-86, 102, 107); and 
detecting the short circuit phase based on a result of the comparing (e.g., para 60, 84-86, 102, 107).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Schartner in view of Beistle as suggested and taught by Nakamura in order to minimize the variations of the maximum output current in the face of fluctuations in input voltage without lessening the efficiency of the device or adding to its size.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Amendment
The amendment of 02/21/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. It is noted that the remarks refer to page 9, para 5-6, for support of the amendments to claim 1; however, as noted above, the specification including page 9, para 5-6, was reviewed and support was not found for the specific amendments to claim 1 indicated above. The remarks then address the prior art rejections. The remarks describe the amendments to claim 1, describing the claimed and disclosed invention and reproducing para 5-6 of page 9 of the specification. The remarks then describer the primary reference, Schartner, and assert that it does not disclose the new subject matter added to claim 1. As noted above, the new subject matter added to claim 1 is addressed by Beistle and amended claim 1 would have been obvious over Schartner in view of Beistle as set forth above. The remarks then request the previous anticipation and obviousness rejections be withdrawn; as noted above, the amended claims are presently rejected as set forth above. The remarks also address the previous double patenting rejection, which is not applicable to the present amendment. The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 9, 2022